DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

With regard to the amendment filed 02/22/2022, Claims 1-27 are pending. No new matter has been added. 


With respect to the amendment filed on 02/22/2022, see pages 9-21, the Applicant's arguments are persuasive with regard to the rejections of Claims. The Therefore, the rejection of Claims are withdrawn. With further search and considerations, Claims 1-27 are allowed. 











Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 1-27 are allowed. 
Independent Claims 1 and 13 respectively recite the limitations of: a camera configured to capture a first image of the offshore structure and a second image of the offshore structure; and a processor coupled to the camera, the processor configured to: receive the first image and the second image from the camera; recognize a first visual pattern fixably attached to the offshore structure in the first image and the second image; extract pixel coordinates associated with a first position of the first visual pattern in the first image and a second position of the first visual pattern in the second image; and determine a first distance in physical units between: the first position of the first visual pattern and the second position of the first visual pattern based on the pixel coordinates associated with the first position of the first visual pattern and the pixel coordinates associated with the second position of the first visual pattern; or the first position of the first visual pattern and a first position of a second visual pattern fixably attached to the offshore structure in the first image.

These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 

The closest prior art reference Agrawal et al. at Col. 8, Lines 13-39, Col. 9, Lines 26-45, discloses a camera configured to capture a first image of the offshore structure and a second image of the offshore structure; As described, in accordance with various embodiments, image data from multiple cameras, such as a stereoscopic camera pair can be used to determine a location of a user's head. As described, these cameras are separated by a distance sufficient to enable stereoscopic imaging over at least a determined distance, each with a determined field of view that at least partially overlaps. The offset of the cameras will cause the location of objects in each image to be slightly offset, where the amount of offset is a factor of the separation of the cameras and the distance from the cameras to the objects. This varying offset with distance, otherwise known as disparity, provides the perception of depth in the image when the images are combined using a stereovision process. In some situations, however, given the different form factors of many computing devices, the separation of the cameras on the device may not allow for the a same feature in image data captured by a first camera to be detected in image data captured by a second camera. For example, as illustrated in example 400 of FIG. 4A, a portion of the user 422 is represented in an image captured by a camera of the device, here displayed on a display screen 424 of a computing device for simplicity of explanation, although such display is not utilized in many embodiments. As illustrated, a portion of the head and shoulders of the user are represented in the image. In some approaches, in order to determine the position of the user, it may be necessary to first identify corresponding features, such as facial features of the user; detectors can be different shapes and sizes. The shapes can include, for example rectangles, squares, circles, polygons, etc. The sizes can be measure in pixels or some other unit, where the sizes include a width, height, radius, and/or some other indicator of size. Further, each detector can be associated with a different or initial position when analyzing the image to detect a facial feature. For example, a first detector can begin at a first set of image coordinates and a second detector can being at a second set of image coordinates. In various embodiments, more than one detector can be trained to detect the same feature. For example, detector 462 and 468 can be used to detect a right eye while detector 464 can be configured to detect a left eye and detector 466 can be configured to detect a nose. In another example, the detector 462 can be used to detect a forehead while the detector 468 can be used to detect the right eye, the detector 464 can be used to detect a left or right cheek, and the detector 466 can be used to detect the nose. It is contemplated that the detectors may be configured to detect certain features of the face and still be within the scope of the subject technology.

However,  Agarwal et al., even if combined, fail to teach or suggest a camera configured to capture a first image of the offshore structure and a second image of the offshore structure; and a processor coupled to the camera, the processor configured to: receive the first image and the second image from the camera; recognize a first visual pattern fixably attached to the offshore structure in the first image and the second image; extract pixel coordinates associated with a first position of the first visual pattern in the first image and a second position of the first visual pattern in the second image; and determine a first distance in physical units between: the first position of the first visual pattern and the second position of the first visual pattern based on the pixel coordinates associated with the first position of the first visual pattern and the pixel coordinates associated with the second position of the first visual pattern; or the first position of the first visual pattern and a first position of a second visual pattern fixably attached to the offshore structure in the first image, as required by claims 1 and 13. Indeed, these references are silent about any such comparison of visual patterns in first and second 
. The remaining cited art of record does not cure this deficiency. Accordingly, claims 1 and 13 are allowed. Claims 2-12 and 24-25 are allowed by virtue of their dependency on claim 1. Claims 14-23 and 26-27 are allowed by virtue of their dependency on claim 13.

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10397550 B2

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Pinalben Patel/Examiner, Art Unit 2661